


FUEL TECH, INC.
2014 LONG-TERM INCENTIVE PLAN
EMPLOYEE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


EMPLOYEE NON-QUALIFIED STOCK OPTION AWARD AGREEMENT dated as of ___________,
20__ (the “Grant Date”) between Fuel Tech, Inc., a Delaware corporation (the
“Company”) and [Name] (the “Participant”). Capitalized terms not defined herein
shall have the meanings set forth in the Plan.
WHEREAS, the Company desires to afford to the Participant an opportunity to
purchase Shares pursuant to the grant of a Non-Qualified Stock Option Award
under the Company’s 2014 Long-Term Incentive Plan (as may be amended, modified
or restated from time to time, the “Plan”); and
WHEREAS, the Participant desires to obtain such opportunity.
NOW THEREFORE, the parties agree, as follows:
1.Option Grant. The Company grants to the Participant as of the Grant Date the
right to purchase [NUMBER] (NUMBER) Shares at the exercise price per share of
U.S.$___ (this “Option”). This Option and any Shares acquired through the
exercise of this Option are subject, in all respects, to the terms and
conditions of the Plan and to the following terms and conditions.
2.    Vesting. This Option shall only be first exercisable (“vest”), in whole or
in part, with respect to the Shares optioned, as to 50%, 75% and 100% of such
shares, on the second, third and fourth anniversaries, respectively, of the
Grant Date.
3.    Term and Termination.
(a)    The term of this Option shall be a period commencing on the Grant Date
and ending on the tenth anniversary thereof (“Expiration Date”). Upon the
termination of the Participant’s Continuous Service on account of:
(i)    reasons other than Normal Retirement, death, Disability and Cause, such
portion of this Option that has not then vested shall terminate immediately but
such portion of this Option that has then vested shall continue and become
non-exercisable immediately upon the date which is thirty (30) days after the
date of such termination of the Participant’s Continuous Service;
(ii)    death, Disability or Normal Retirement, such portion of this Option that
has not then vested shall terminate immediately but such portion of this Option
that has then vested may be exercised by the Participant or, pursuant to the
Plan, the Participant’s beneficiary, at any time during the period ending on the
earlier of (x) the Expiration Date (provided that this Option (or such portion
thereof) would have been able to have been exercised according to its terms
absent such death, Disability or Normal Retirement) or (y) the fifth anniversary
of such death, or termination of Continuous Service due to Disability or Normal
Retirement; or
(iii)    Cause, in which case the entire Option granted hereunder shall
terminate and be immediately non-exercisable.
(b)    Notwithstanding the foregoing, where termination of the Participant’s
Continuous Service shall not have been for Cause, of which the Committee shall
be the sole judge, the Committee may in its sole discretion permit all or a
portion of this Option to be exercised by the Participant at any time during the
period ending not later than the Expiration Date as the Committee shall agree,
provided all or such portion of this Option would have been able to have been
exercised according to its terms absent termination.
(c)    “Normal Retirement” shall mean a termination of Continuous Service due to
the Participant’s resignation on or after attaining age sixty-five (65) or such
earlier age as to which the Committee shall consent.
4.    Method of Exercise. This Option may be exercised only by one or more
notices from time to time in writing of the Participant’s intent to exercise
this Option, or a portion thereof, delivered to the Equity Administration
Department of the Company, accompanied by the Participant’s check or a bank
check in the amount of the exercise price, or by delivery to the Company by the
Participant of Shares previously owned equal in value to the exercise price as
of the date of exercise, or by a request in the Participant’s notice of exercise
that the Participant desires a “Net Issue” exercise of this Option. “Net Issue”
means delivery to the Participant in complete satisfaction of the exercise, that
number of Shares which shall be the number exercised less a number equal in
value to the exercise price as of the date of exercise. Value for purposes of
exercise by delivery of previously owned Shares or by a Net Issue exercise
request shall be determined in the same manner as the determination of value
under the Plan for the grant of Options.
5.    Withholding Taxes. At the time of exercise of this Option and as a
condition to the exercise of this Option, the Participant shall deliver to the
Company, if required by the Company, a check payable to the Company equal, in
the sole opinion of the Company, to the applicable National, State or Provincial
and local income or other taxes and other pay-roll related items legally
required to be withheld or paid by reason of such exercise. This Section 5 shall
not limit the terms and conditions set forth in Section 16 of the Plan.
6.    Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) facsimile, (iii)
registered or certified mail, return receipt requested, addressee only, postage
prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:
Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, Illinois 60555
Attention: Equity Administration Department (for notices of exercise only) or
General Counsel (for all other notices)
Notices to or with respect to the Participant will be directed to the
Participant, or to the Participant’s executors, personal representatives or
distributees, if the Participant is deceased, or the assignees of the
Participant, at the Participant’s most recent home address on the records of the
Company. The Company or the Participant may change the person and/or address to
which the other party must give notice under this Section 6 by giving the other
party written notice of such change, in accordance with the procedures described
above.
7.    Securities Laws; Transferability; Governing Law; Venue. The Shares may
only be purchased, if there is with respect to the Shares a registration
statement or qualification in effect under applicable U.S. or State securities
laws or an exemption therefrom. This Agreement shall be governed by the laws of
the State of Delaware, without regard to conflicts of laws principles that would
cause another jurisdiction’s laws to be applied. The Company and the Participant
hereby irrevocably and unconditionally submit, for themselves and their
property, to the nonexclusive jurisdiction of any Illinois State court or
federal court of the United States of America sitting in the Northern District
of Illinois and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and the Company and the Participant hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard and determined in any such Illinois State
court or, to the extent permitted by law, in such federal court. This Option may
not be transferred, assigned or pledged except in accordance with the Plan.
8.    Entire Agreement; Counterparts. The terms of this Agreement and the Plan
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede any and all previous
agreements between the Company and the Participant. This Agreement may be signed
in counterparts.
IN WITNESS WHEREOF, the Company and the Participant have each executed this
Agreement, all as of the day and year first above written.


FUEL TECH, INC.




By:                                                    
(Vice) President                        Participant

Employee NQSO Award Agreement (v15.06.03)